 



Exhibit 10.33
Second Amendment to Merchant Agreement & Operating Procedures
     This Second Amendment (“Amendment”) effective March 2, 2000 (“Effective
Date”), between Nordstrom Inc., a Washington corporation (“Nordstrom”) and
Nordstrom fsb, a federal savings bank (“Bank”), amends and supplements that
certain Merchant Agreement & Operating Procedures between Nordstrom National
Credit Bank (“NNCB”) and Nordstrom entered into on or about August 30, 1991, as
amended by a First Amendment dated March 1, 2000 (collectively, the
“Agreement”).
     Bank and Nordstrom wish to amend the Agreement to correctly reflect updated
pricing, as set forth in this Amendment.
     Therefore, in consideration of the mutual covenants and conditions
contained herein, the parties hereby amend and supplement the Agreement as
follows:
     1. Section 2 of the Agreement is amended by deleting the words “less an
allowance for amounts which will be written off”.
     2. Exhibit A, attached to the Agreement, is amended by deleting the words
“Less Allowance for Writeoffs”
     3. Except as specifically amended hereby, the original terms and conditions
of the Agreement are unchanged and in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first written above.

                      Nordstrom fsb, a federal saving bank       Nordstrom Inc.,
a Washington corporation    
 
                   
By:
  /s/ Denny D. Dumler
 
      By:   /s/ Kevin Knight
 
   
 
                   
Title:
  President       Title:   Executive VP    

 